DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The term "nominally undoped" is interpreted in a manner consistent with the description in the specification which states nominally undoped is undoped, except for technically unavoidable residual impurities (e.g., below 0.1 mol %).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 28-36, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 24 recites in lines 3-8 "a ZnO cover being a multilayer cover comprising plural ZnO sublayers, wherein the ZnO sublayers of the ZnO cover have different preferred crystallographic orientations and at least one of the ZnO sublayers has a crystallographically randomly oriented or amorphous structure or has a preferred crystallographic orientation different from the preferred crystallographic orientation of the base layer"; however, while the specification does describe the ZnO cover comprising a multilayer cover comprising at one sublayer having a crystallographically randomly oriented or amorphous structure or has a preferred crystallographic orientation different from the preferred crystallographic orientation of the base layer ([0013]); the specification does not describe "the ZnO sublayers of the ZnO cover have different preferred crystallographic orientations and at least one of the ZnO sublayers has a crystallographically randomly oriented or amorphous structure or has a preferred crystallographic orientation different from the preferred crystallographic orientation of the base layer".  Instead, paragraph [0019] of the specification describes "the ZnO cover is a multilayer cover comprising plural ZnO sublayers. The ZnO sublayers of the ZnO cover may have different preferred crystallographic orientations. Additionally or and at least one of the ZnO sublayers has a crystallographically randomly oriented or amorphous structure or has a preferred crystallographic orientation different from the preferred crystallographic orientation of the base layer" as recited in claim 24. Claims 28-36 and 45 are rejected due to their dependence on claim 24.
Claims 24, 28-36, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 24 recites in lines 3-8 "a ZnO cover being a multilayer cover comprising plural ZnO sublayers, wherein the ZnO sublayers of the ZnO cover have different preferred crystallographic orientations and at least one of the ZnO sublayers has a crystallographically randomly oriented or amorphous structure or has a preferred crystallographic orientation different from the preferred crystallographic orientation of the base layer"; however, it is unclear if "the ZnO sublayers" recited in line 4 refers to all of the "plural ZnO sublayers" recited in lines 3 and 4, or if "the ZnO sublayers" recited in line 4 refer to a subset of the "plural ZnO sublayers" recited in lines 3 and 4.  Additionally, the manner in which the ZnO sublayers have different preferred crystallographic orientations and at least one of the ZnO sublayers has a preferred crystallographic orientation different from the preferred crystallographic orientation of the base layer or has a crystallographically randomly oriented or amorphous structure is unclear.  Does the limitation require each of the ZnO sublayers of the plural ZnO sublayers to have a different preferred crystallographic orientation, and if so, does the limitation "a preferred crystallographic orientation different from the preferred crystallographic orientation of the base layer" refer to one of the previously recited "different preferred crystallographic orientations" of the plural ZnO sublayers?  Additionally, if the limitation requires each of the ZnO sublayers of the plural ZnO sublayers to have a different preferred crystallographic orientation, the manner in which at least one of the ZnO sublayers can also have a crystallographically randomly oriented or amorphous structure is not clear. Dependent claims 28-36 and 45 are rejected due to their dependence on claim 24.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24, 28, 30, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenichi et al. (JP 2002068890 - see attached machine translation).
	Regarding claim 24, Kenichi discloses a transparent conducting film comprising a nominally undoped conducting ZnO base layer (third layer - [0008]), the ZnO base layer having a preferred crystallographic orientation ([0008] L1) and being covered with a ZnO cover, the ZnO cover being a multilayer cover comprising plural ZnO sublayers (first and second ZnO layers - [0006] L1-4), wherein the ZnO sublayers of the ZnO cover has different preferred crystallographic orientations (first layer is polycrystalline or amorphous, second layer is single crystal - [0006] L1-4) and one of the ZnO sublayers has a preferred crystallographic orientation different from the preferred crystallographic orientation of the base layer (first and second layers - [0006] L1-4).
	Regarding claim 28, Kenichi discloses all the claim limitations as set forth above.  Kenichi further discloses at least one of the ZnO sublayers of the ZnO cover has an amorphous structure (first layer is polycrystalline or amorphous - [0006] L1-4).
	Regarding claim 30, Kenichi discloses all the claim limitations as set forth above.  Kenichi further discloses the ZnO cover is arranged in direct contact with the ZnO base layer (first and second layers ([0006] L1-4) are in direct contact with the third layer ([0008]).
	Regarding claim 34, Kenichi discloses all the claim limitations as set forth above.  Kenichi further discloses a semiconductor device comprising the transparent conducting film ([0033]).
	Regarding claim 35, Kenichi discloses all the claim limitations as set forth above.  Kenichi further discloses the semiconductor device comprises a transparent transistor ([0033]).
	Regarding claim 45, Kenichi discloses all the claim limitations as set forth above. Kenichi further discloses the ZnO cover (first (3-50 nm) and second (2-5 microns) layer thicknesses disclosed in paragraphs [0019] and [0020]) being thinner than the ZnO base layer (5 microns - [0025]).
	With regard to the limitation "the ZnO cover forms a diffusion barrier protecting the ZnO base layer against corroding substances", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Claims 24 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadimioglu et al. ("Multi-layer ZnO Acoustic Transducers").
	Regarding claim 24, Hadimioglu discloses a transparent conducting film comprising a nominally undoped conducting ZnO base layer (abstract - any one of the layers in the disclosed multi-layer structure is interpreted to satisfy the limitation "base layer"), the ZnO base layer having a preferred crystallographic orientation (abstract L9-10) and being covered with a ZnO cover, the ZnO cover being a multilayer cover comprising plural ZnO sublayers, and wherein the ZnO sublayers of the ZnO cover have different preferred crystallographic orientations (abstract - any one of the layers in the disclosed multi-layer structure is interpreted to satisfy the limitation "base layer", and the remaining alternating films satisfy the limitation requiring a "multilayer cover comprising sublayers") and one of the ZnO sublayers has a preferred crystallographic orientation different from the preferred crystallographic orientation of the base layer (abstract L9-10 - alternating films have different crystallographic orientation).
	Regarding claim 30, Hadimioglu discloses all the claim limitations as set forth above.  Hadimioglu further discloses the ZnO cover is arranged in direct contact with the ZnO base layer (abstract L8-10).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kenichi et al. (JP 2002068890 - see attached machine translation) as applied to claim 24 above, in view of Daigo (US 2015/0102371).
	Regarding claim 29, Kenichi discloses all the claim limitations as set forth above.  	Kenichi further discloses at least one of the plural ZnO sublayers of the ZnO cover has a thickness comprised in the range from 2 nm to 40 nm ([0019] L6-7).  If the range disclosed in Kenichi does not anticipate the claimed range from 2 nm to 40 nm, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Kenichi does not explicitly disclose the ZnO cover has an overall thickness comprised in the range from 10 nm to 200 nm.
	Daigo discloses a ZnO layer formed at 800°C with a thickness of 100 nm ([0146]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the second layer of Kenichi with a thickness of 100 nm, as disclosed by Daigo, resulting in a ZnO cover with an overall thickness in the range from 10 nm to 200 nm, because as evidenced by Daigo, the thickness disclosed is a known thickness in the art for a crystalline ZnO MOCVD layer, and one of ordinary skill would have a reasonable expectation of success when forming the second layer of Kenichi with the thickness disclosed based on the teaching of Daigo.  Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hadimioglu et al. ("Multi-layer ZnO Acoustic Transducers") as applied to claim 24 above, in view of Kim et al. (US 2014/0199757).
	Regarding claim 31, Hadimioglu discloses all the claim limitations as set forth above.
	Hadimioglu does not explicitly disclose the preferred crystallographic orientation of the ZnO base in (001) with respect to the normal.
	Kim discloses an acoustic transducer and further discloses that the ZnO layer has a (001) crystallographic orientation ([0114]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form one of the layers in the multi-layer ZnO transducer of Hadimioglu with a (001) crystallographic orientation, as disclosed by Kim, because the use of a ZnO film with a (001) crystallographic orientation in an acoustic transducer amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming one of the alternating crystal structures in Hadimioglu with a (001) crystallographic orientation based on the teachings of Kim.  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hadimioglu et al. ("Multi-layer ZnO Acoustic Transducers") as applied to claim 24 above, in view of Haga (US 6,936,188).
	Regarding claim 32, Hadimioglu discloses all the claim limitations as set forth above.
	Hadimioglu does not explicitly disclose the preferred crystallographic orientation of at least one of the ZnO sublayers of the ZnO cover is (110) or (101) with respect to the normal.
	Haga discloses an acoustic wave device (C8/L13) and further discloses a ZnO layer with a (110) orientation (C6/L60).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form one of the layers in the multi-layer ZnO transducer of Hadimioglu with a (110) crystallographic orientation, as disclosed by Haga, because the use of a ZnO film with a (001) crystallographic orientation in an acoustic transducer amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming one of the alternating crystal structures in Hadimioglu with a (110) crystallographic orientation based on the teachings of Haga.  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hadimioglu et al. ("Multi-layer ZnO Acoustic Transducers") as applied to claim 24 above, in view of Clough et al. (US 5,306,522).
	Regarding claim 33, Hadimioglu discloses all the claim limitations as set forth above.  
	Hadimioglu does not explicitly disclose a flexible substrate carrying the ZnO base layer and the ZnO cover applied thereon.
	Clough discloses an acoustic transducer (C5/L25-26) and further discloses the use of a flexible substrate carrying a zinc oxide containing coating (C22/L44-53).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any of the substrates disclosed by Clough, including a flexible substrate, in the acoustic transducer of Hadimioglu, because as evidenced by Clough, the use of a flexible substrate in an acoustic transducer amounts to the use of a known component/material in the art for its intended purpose to achieve an expected result.  Additionally, the use of a flexible substrate allows the device to be used in environments and applications which contain curved or rounded surfaces. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 45 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenichi et al. (JP 2002068890 - see attached machine translation) as applied to claim 24 above, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Kenichi et al. (JP 2002068890 - see attached machine translation) as applied to claim 24 above.
	Regarding claim 45, Kenichi discloses all the claim limitations as set forth above. Kenichi further discloses the ZnO cover (first (3-50 nm) and second (2-5 microns) layer thicknesses disclosed in paragraphs [0019] and [0020]) being thinner than the ZnO base layer (5 microns - [0025]). If the thickness ranges of Kenichi do not anticipate the thickness claimed, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.  Specifically, applicant argues Hadimioglu's piezoelectric ZnO transducers necessarily consist of isolating ZnO layers, as otherwise there would be no piezoelectric effect (the current would flow across the stack and no voltage would build up), and that accordingly Hadimioglu fails to disclose a transparent conducting film comprising the recited nominally undoped conducting ZnO base layer.  
	In response to applicant's argument, the ZnO layers of Hadimioglu are comprised of the same structure as the ZnO layers of the instant application.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
	Applicant's argument that Hadimioglu's piezoelectric ZnO transducers necessarily consist of isolating ZnO layers is not persuasive because there is no structural difference between the ZnO layers of Hadimioglu and the ZnO layers of the instant application that would render Hadimioglu's ZnO layers isolating and the ZnO layers of the instant application conducting. Additionally, even if Hadimioglu did disclose that the conductivity of the ZnO layers had a value which is less than the conductivity of the ZnO layers of the instant application, or that there was a structural difference that would account for a decreased conductivity, the claim does not recite or require a level or degree of conductivity.  The recited term "conducting" does not require a specific degree of conduction. A low conductivity material would satisfy the claim limitation "conducting".
	Similarly, with regard to applicant's argument that Kenichi does not disclose the third layer as being conductive, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
	There is no structural difference between the third layer of Kenichi and the ZnO base layer of the instant application that would render Kenichi's ZnO layer non-conductive and the ZnO base layer of the instant application conductive.  Applicant's argument that Kenichi, in paragraph [0027], discloses an n-type or p-type semiconductor layer can be formed by impurity doping on the surface of the third layer, and that such semiconductors could not be obtained by doping the third layer if it were conducting is not persuasive because the term "conducting" does not require a specific degree of conductivity. A low conductivity material would satisfy the claim limitation "conducting".  Additionally, the n-type or p-type semiconductor layers described by Kenichi can be formed by impurity doping a surface of a conductive third layer, similar to the doping of conductive silicon which occurs in solar cell manufacturing, for example.  Therefore, applicant's argument that Kenichi's ZnO layer is not conductive is not persuasive because there is no structural difference between the ZnO layer of Kenichi and that of the instant application, and there is nothing in Kenichi that discloses or suggests the ZnO layer of Kenichi is non-conductive.
	Applicant argues that replacing Kenichi's third layer by a nominally undoped conducting ZnO base layer would make that layer inoperable for the purpose of formation of an n-type or a p-type semiconductor layer by impurity doping.  In response to applicant's argument, there is nothing in Kenichi to preclude the third layer from being a nominally undoped conducting ZnO base layer, or make the layer inoperable if it was doped with p-type or n-type impurities. As set forth above, absent a structural difference between the ZnO layer of Kenichi and that of the instant application, claimed properties or functions are presumed to be inherent. There is no structural difference between the third layer of Kenichi and the ZnO base layer of the instant application that would render Kenichi's ZnO layer non-conductive and the ZnO base layer of the instant application conductive. Kenichi does not disclose that the third layer is non-conductive. A conductive third layer in Kenichi would not make the device inoperable because doping a conductive material with impurities does not render a layer or device inoperable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726